Notice of Pre-AIA  or AIA  Status

DETAILED ACTION
This office action is in response to amendment filed 1/31/2022.
Claims 1-5, 7-12 and 14-28 are pending. Claims 6 and 13 have been canceled. Claim 28 is new. Claims 16-20 have been withdrawn. Claims 7-8 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12, 14-15, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8, 11, 12, 14, 15, 25, and 26 each reciting “the stabilizer bar” renders the claims indefinite because it is unclear which of the “first stabilizer bar” and “second stabilizer bars” is referenced to. The antecedent basis for the “stabilizer bar” is removed in the amended independent claim 7.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 21-24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. US 2015/0035129 A1 (Zhang).

    PNG
    media_image1.png
    722
    834
    media_image1.png
    Greyscale

In re claim 1, Zhang discloses (e.g. FIGs. 1-2) a packaged semiconductor device, comprising: 
a die paddle 11; 
a semiconductor die 50 mounted on the die paddle 11; 
a plurality of fused leads 12 (see FIG. 2A) extending away from a first (right) side of the die paddle 11 (as seen in FIG. 1B); 

a first electrical connection 60 (bonding wires) between a first terminal of the semiconductor die 50 and the discrete lead 13 (see FIGs. 1B and 2E); 
an encapsulation material 100 that encapsulates the semiconductor die 50 (see FIG. 1C); 
a stabilizer bar (a left connecting portion as shown in FIG. 1B, see annotation above) connected to a first outer edge side (top side in FIG. 1B) of the discrete lead 13; and
a second stabilizer bar (a right connection portion as shown in FIG. 1B, see annotation above) connected to the first outer edge side (top side in FIG. 1B) of the discrete lead 13,
wherein the first outer edge side (top side in FIG. 1B) of the discrete lead 13 is opposite from a second outer edge side (bottom side in FIG. 1B) of the discrete lead 13 which faces the plurality of fused leads 12, and
wherein the first electrical connection 60 is provided by a bond wire that is bonded to the first terminal of the semiconductor die 50 and an upper surface of the discrete lead 13 (see FIG. 1B and 2E).

In re claim 2, Zhang discloses (e.g. FIGs. 1-2) wherein the fused leads 12 and the discrete lead 13 extend to a first outer sidewall of the encapsulation material 100 (12 and 13 exposed to bottom side as seen in FIG. 2G), wherein the stabilizer bar (see annotated in FIG. 1B above) extends to a second outer sidewall (top side in FIG. 1B) of the encapsulation material 100, and wherein the first and second outer sidewalls (side shown in FIG. 2G and top side in FIG. 1B) of the encapsulation material 100 are angled relative to one another.



In re claim 21, Zhang discloses (e.g. FIG. 1B see annotations above) wherein the discrete lead 13 comprises a distal end (right side in FIG. 1B) and a proximal end (left side in FIG. 1B) opposite from the distal end (right side), wherein the discrete lead 13 is closest to the first (right) side of the die paddle 11 at the proximal end (left side), wherein a portion (see portion highlighted in FIG. 1B above) of the first outer edge side (top side in FIG. 1B) of the discrete lead 13 extends form the proximal end (left side) to an intersection between the stabilizer bar and the first outer edge side (top side) of the discrete lead 13.

In re claim 22, Zhang discloses (e.g. see FIG. 1B annotated above) wherein each of the stabilizer bar and the second stabilizer bar are further away from the first side (right side in FIG. 1B) of the die paddle 11 than the proximal end (left side in FIG. 1B) of the discrete lead 13. 

In re claim 23, Zhang discloses (see FIG. 1B annotated above) wherein the proximal end (left side in FIG. 1B) of the discrete lead 13 faces and is spaced apart from the first side (right side in FIG. 1B) of the die paddle 11.

In re claim 24, Zhang discloses (e.g. FIGs. 1-2) wherein the encapsulation material 100 comprises an upper surface (top in FIG. 1C), a lower surface (bottom in FIG. 1C) and outer edge surfaces extending between the upper and lower surface, wherein a lower surface of the fused leads 12 and a lower surface of the discrete lead 13 are each exposed from and coplanar to lower surface of the encapsulation material 100 (see FIGs. 1C and 2G).




Claims 7-12 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funatsu et al. US 2015/0001699 A1 (Funatsu).

    PNG
    media_image2.png
    579
    781
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    730
    1083
    media_image3.png
    Greyscale

In re claim 7, Funatsu further discloses (e.g. FIGs. 23-29) a lead frame LF1, comprising: 
a peripheral structure (structure outside the product regions PR, see FIGs. 23C); 
a die paddle TAB(C) comprising a first (left) edge side that faces and is spaced apart from a first edge side of the peripheral structure (see FIG. 23 annotated above); 
a plurality of fused leads (leads LDs on bottom lefts, see FIG. 29B annotated above) that are connected together to the first (left) edge side of the peripheral structure (see FIG. 23C annotated above) and are fused together by a fuse connector (portion that connects LD on the left side, see FIG. 29B annotated above) at a location that is between the first (left) edge side of the peripheral structure and the die paddle TAB(C) (the left connecting portion of the fused leads LD as shown in annotated FIG. 29B above is located between the first edge side of the peripheral structure on the left side and the die paddle TAB(C) on the right side); 
a discrete lead TAB(H) that is connected to the first (left) edge side of the peripheral structure (see FIG. 23 annotated above), and is separated from the fuse connector (left connecting portion that connects LD, see FIG. 29B above);

a second stabilizer bar (see element annotated in FIG. 29B above) connected between the peripheral structure (on top in FIG. 23C) and the discrete lead TAB (H), and
wherein the discrete lead TAB(H) comprises a proximal end (right side) that faces the die paddle TAB(C),
wherein the discrete lead TAB(H) comprises first (top) and second (bottom) outer edge sides, wherein the second (bottom) outer edge side of the discrete lead TAB(H) is opposite form the first and second stabilizer bars (see FIG. 29B annotated above) and extends in a straight line from the proximal end to the first (left) edge side of the peripheral structure (see FIGs. 23C and 29B annotated above). 

In re claim 8, Funatsu discloses (e.g. FIGs. 23-29) wherein the first (top) outer edge side of the discrete lead TAB(H) (see FIGs. 23C and 29B annotated above) connects to the first (left) edge side of the peripheral structure (see FIGs. 23C and 29B above) at a first location (at left end of top lead of TAB(H), see FIG. 29B above), and wherein “the stabilizer bar” (as best understood, “first stabilizer bar”, see FIG. 29B above) connects to the first (top) outer edge side of the discrete lead TAB(H) at a second location that is closer to the die paddle TAB(C) than the first location (see FIG. 29B above).

In re claim 9, Funatsu discloses (see FIG. 29B annotated above) wherein the second location (where “stabilizer bar” is connected as annotated in FIG. 29B above) is between the first location (see FIG. 29B above) and the proximal (right) end of the discrete lead TAB(H).

In re claim 10, Funatsu discloses (see FIG. 23C and 29B above) wherein the second (bottom) outer edge side of the discrete lead TAB(H) faces the plurality of fused leads LD, and 

In re claim 11, Funatsu discloses (see FIG. 23C and 29B above) wherein the peripheral structure comprises a second (top) edge side that forms an angled intersection with the first (left) edge side, and wherein “the stabilizer bar” (as best understood, “first stabilizer bar”, see FIG. 29B above) extends between the (top) second edge side of the peripheral structure and the first outer edge (top) side of the discrete lead TAB(H).

In re claim 12, Funatsu discloses (see FIG. 23C and 29B above) wherein the discrete lead TAB(H) is an outermost lead of all leads connected to the first (left) edge side of the peripheral structure, and wherein “the stabilizer bar” (as best understood, “first stabilizer bar”, see FIG. 29B above) is disposed on a side (top side) of the discrete lead TAB(H) that does not face any leads.

In re claim 25, Funatsu discloses (e.g. see FIG. 29B above) wherein the discrete lead TAB(H) is closest to the first (left) edge side of the die paddle TAB(C) at the proximal (right) end, wherein a portion of the first (top) outer edge side of the discrete lead TAB(H) extends form the proximal (right) end to an intersection between “the stabilizer bar” (as best understood, “first stabilizer bar”) and the first (top) outer edge side of the discrete lead TAB(H).

In re claim 26, Funatsu discloses (e.g. see FIG. 29B annotated above) wherein each of “the stabilizer bar” (as best understood, “first stabilizer bar”) and the second stabilizer bar are further away from the first (left) side of the die paddle TAB(C) than the proximal (right) end of the discrete lead TAB(H). 

In re claim 27, Funatsu discloses (see FIG. 29B annotated above) wherein the proximal (right) end of the discrete lead TAB(H) faces and is spaced apart from the first (left) edge side of the die paddle TAB(C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hayashi et al. US 2020/0098672 A1 (Hayashi).
In re claim 4, Zhang teaches a lead frame packaged semiconductor device as explained in details above, comprising stabilizer bar (see FIG. 1B annotated above) that are connected to discrete lead 13 and are exposed to the encapsulation. Funatsu does not explicitly disclose a thickness of the stabilizer bar is less than a thickness of the discrete lead 13.
However, Hayashi discloses a QFN lead frame (FIGs. 1-8) comprising a lead frame wherein connection region 17 between adjacent lead frame package is half-etched to be recessed from the back surface (FIG. 7H), wherein Hayashi’s half-etch process thins the region to prevent metal burrs from occurring during the sawing process while maintaining stiffness of the lead (¶ 5, 66-67). The process results in thinner recess portion 16b at the periphery relative to thicker lead portions at interior (e.g. see FIGs. 3 and 6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to half-etch Zhang’s lead frame to form recessed 

In re claim 5, Zhang discloses (e.g. FIG. 2A and FIG. 1B annotated above) wherein the stabilizer bar comprises an upper surface that is coplanar with an upper surface of the discrete lead 13. Further in view of Hayashi, it would be obvious to half-etch the lead frame in the connection region to form thinner stabilizer bar at the peripheral edge such that (see FIG. 3 of Hayashi) a lower surface 17b is vertically offset from a lower surface 16c of the interior discrete lead, and wherein the lower surface 17b of the stabilizer bar is covered by the encapsulation material 24 (FIGs. 6 & 8H).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Funatsu in view of Hayashi et al. US 2020/0098672 A1 (Hayashi).
In re claim 14, Funatsu teaches a QFN lead frame packaged semiconductor device as explained in details above, comprising “stabilizer bar” (as best understood, “first stabilizer bar”, see FIG. 29B annotated above) that are connected to discrete lead TAB(H) and are exposed to the encapsulation. Funatsu does not explicitly disclose a thickness of the first stabilizer bar is less than a thickness of the discrete lead TAB(H).
However, Hayashi discloses a QFN lead frame (FIGs. 1-8) comprising a lead frame wherein connection region 17 between adjacent lead frame package is half-etched to be recessed from the back surface (FIG. 7H), wherein Hayashi’s half-etch process thins the region to prevent metal burrs from occurring during the sawing process while maintaining stiffness of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to half-etch Funatsu’s lead frame to form recessed structure as taught by Hayashi to provide stiff lead that also prevent occurrence of metal burrs. As such, the stabilizer bar at the edge of the lead frame package would have a reduced thickness relative to the interior discrete lead TAB(H) (see FIG. 29B annotated above) as a result of the recessing process.

In re claim 15, Funatsu discloses (e.g. FIG. 22 and FIG. 29B annotated above) wherein “the stabilizer bar” (as best understood, “first stabilizer bar”) comprises an upper surface that is coplanar with an upper surface of the discrete lead. Further in view of Hayashi, it would be obvious to half-etch the lead frame in the connection region to form thinner stabilizer bar at the peripheral edge such that (see FIG. 3 of Hayashi) a lower surface 17b is vertically offset from a lower surface 16c of the interior discrete lead, and wherein the lower surface 17b of the stabilizer bar is covered by the encapsulation material 24 (FIGs. 6 & 8H).

Response to Arguments
Applicant's arguments filed 1/31/2021 have been fully considered but they are not persuasive. 

Regarding claim 1 rejected over Zhang, “a “lead” refers to a segment of the lead frame that extends to the outside of the package body and provides an externally accessible electrical contact point”, whereas Zhang’s elements 12 and 13 are die pads on which die 30 is mounted and are not “leads” (Remark, pages 10-12). 


Applicant further argue Zhang’s “leads” 12 and 13 do not extend away from the first (right) side of the die paddle 11 (Remark, page 12). 
This is not persuasive because “extending away” or “extends away from the first side of the die paddle” as broadly understood merely requires the lead to have a lateral extent in the direction away from the first side of the die paddle. Both lead frame elements 12 and 13 have lateral extension in the direction away from the first (right) side of the die paddle 11. Therefore, elements 12 and 13 are considered to be “extending or extends away from the first side of the die paddle” as claimed. No particular extension dimension or shape has otherwise been claimed that would structurally distinguish over Zhang’s elements 12 and 13. 


 
Applicant argues new claim 28 is patentable over Zhang since element 50 is mounted on top of a metal clip 40 and is thus not directly attached to die paddle by an adhesive (Remark, page 15). This is not persuasive because in a new interpretation applied to claim 28 as detailed in the rejection above, the die paddle corresponds to element 40. No specific “die paddle” has been claimed that would distinguish over element 40 on which the die 50 is mounted. In such interpretation, the underside of the die paddle 40 teaches the claimed “first side”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815